DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1, 3-6, 8-12 and 14-16 are pending. 



Claim Objections

Claim 12 is objected to because of the following informalities:  
Claims 12 recites ...in a proportion of 0.0001 to 20% by weight, based on the total weight of the composition... and ...which is doped with niobium and is subject to calcination under reducing conditions prior to use as a laser absorbing additive, wherein the percentage molar proportion of niobium is 0.3 to 15%, based on the molar mass of titanium, which was not recited previously. The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. MPEP 714 and 37 C.F.R. 1.121.


Claim Rejections - 35 USC § 103

Claims 1, 3-6, 8-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Adamchuk (US 2016/0099088) in view of Vogt et al. (5,945,035). 
	Regarding claim 1: Adamchuk is directed to a process for laser making of an article, comprising exposing to laser radiation an article containing a pigment comprising a titanium dioxide laser absorbing additive ([0211] Adamchuk). A specific doped titanium dioxide, or a titanium doped with niobium is not mentioned. 
Vogt is directed to electrically conductive pigments of titanium dioxide doped with niobium. The amount of niobium is 0.1-20 atom % based on the number of metal atoms (col. 3 ll. 6-20 Vogt) (equivalent to a percentage molar proportion of niobium based on the molar mass of titanium). The pigments are subjected to calcination step in the absence of oxygen (equivalent to reducing conditions) prior to use as a laser absorbing additive (col. 3 ll. 36-45 Vogt). 
One skilled in the art would have been motivated to have selected niobium doped titanium dioxide as the doped titanium dioxide of choice in Adamchuk since Adamchuk already mentions the titanium dioxide can be doped, and since they exhibit covering power which can be optimized in a wide range of applications ranging from liquid crystal displays to floor coverings (col. 4 ll. 17-26 Vogt). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected niobium doped titanium dioxide as the doped titanium dioxide of choice in Adamchuk.
Regarding claim 3: Vogt teaches the product is calcined in a N2 atmosphere in the working example 2 (col. 2 31-35 Vogt). Vogt further teaches the pigments are subjected to calcination step in the absence of oxygen (col. 3 ll. 36-45 Vogt). While a combination of N2/H2 is not mentioned, it is well settled “[i]f the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, a reduced atmosphere of N2 and a reduced atmosphere of N2/H2 are considered equivalents, and there is no evidence to suggest the products would be different. Finally, it is well known in the art to use a reduced atmosphere of N2/H2. 
Regarding claim 4: A process wherein the pigments consists of the niobium doped titanium dioxide is well within the scope of Adamchuk and Vogt. 
Regarding claim 5: The pigments comprise a substrate and a coating located thereon, the niobium doped titanium dioxide is present on the coating (col. 1 ll. 55-60 Vogt). 
Regarding claim 6: Substrates include mica, titanium dioxide, alumina (Al2O3), talc, sericite (col. 2 ll. 13-20 Vogt). 
Regarding claim 8: The pigments have a particle size of 0.1-200 µm (col. 2 ll. 33-40 Vogt). 
Regarding claim 9: The laser marking pigments are used in an amount of 0.5-5 pph (parts per hundred resin) ([0030] Adamchuk) (equivalent to 0.5-5% by weight based on the total weight of the polymer composition). 
Regarding claim 10: The composition comprising a polymer compound and a laser absorbing additive and optional additives ([0048] Adamchuk). 
Regarding claim 11: The polymer includes PTFE (equivalent to a thermoplastic polymer compound). 
Regarding claim 12: Adamchuk is directed to a polymer composition for laser making of an article, comprising exposing to laser radiation an article containing a pigment comprising a titanium dioxide laser absorbing additive ([0211] Adamchuk). A specific doped titanium dioxide, or a titanium doped with niobium is not mentioned. 
Vogt is directed to electrically conductive pigments of titanium dioxide doped with niobium. The amount of niobium is 0.1-20 atom % based on the number of metal atoms (col. 3 ll. 6-20 Vogt) (equivalent to a percentage molar proportion of niobium based on the molar mass of titanium). The pigments are subjected to calcination step in the absence of oxygen (equivalent to reducing conditions) prior to use as a laser absorbing additive (col. 3 ll. 36-45 Vogt). 
One skilled in the art would have been motivated to have selected niobium doped titanium dioxide as the doped titanium dioxide of choice in Adamchuk since Adamchuk already mentions the titanium dioxide can be doped, and since they exhibit covering power which can be optimized in a wide range of applications ranging from liquid crystal displays to floor coverings (col. 4 ll. 17-26 Vogt). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected niobium doped titanium dioxide as the doped titanium dioxide of choice in Adamchuk.
The laser marking pigments are used in an amount of 0.5-5 pph (parts per hundred resin) ([0030] Adamchuk) (equivalent to 0.5-5% by weight based on the total weight of the polymer composition).
Regarding claim 14: The polymer includes PTFE (equivalent to a thermoplastic polymer compound).
Regarding claim 15: Adamchuk is directed to a cable or wire comprising the composition and at least a part of the surface thereof comprises the polymer composition (abstract Adamchuk) (equivalent to a corpus having a surface and the surface therefore comprises polymer composition of claim 12. Specifically, the limitation corpus as defined by the present specification is understood to be a body or part of an article). 
Regarding claim 16: The surface of the insulated wires or cables is used to mark with identification inscriptions ([0004] Adamchuk). 
	 



Response to Arguments

Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. 

Applicant argues (p. 5-7 Remarks) the conductive pigments of Vogt are useful in coating articles needing shielding from static or electromagnetic waves at col 1 ll. 9-16. Uses include electrodes in liquid crystal displays, antistatic coatings on plastics or floor coverings, printing inks, etc. at col. 4 ll. 20-26. The mere fact that uses in different fields as noted on page 5 of the office action does not motivate the ordinary skill to choose a conductive layer for laser marking as conductivity is not desired or relevant in such a utility. 
This argument is not found persuasive since it is well settled that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. MPEP 2141.01(a). In the present case, Vogt does not need to be in the same field of endeavor to be considered analogous art and does can address a different problem. Therefore, Vogt is considered to be analogous art. 

Applicant argues (p. 7-8 Remarks) with respect to the claims, claim 1 defines the laser markable pigment as consisting of niobium doped titanium dioxide (claims 4, 12, 14-16). 
This argument is not found persuasive since selection of the niobium doped titanium dioxide as the doped titanium dioxide of choice in Adamchuk results in a composition that consists of the niobium doped titanium dioxide.

Applicant argues (p. 7 Remarks) Vogt teaches a core of titanium as a substrate and a layer of niobium on the substrate. Col. 3 of Vogt describes a process of preparing wherein it is dried and calcinated at 200-1100 in the absence of oxygen. 
This argument is not found persuasive. Vogt teaches a titanium layer doped with niobium on titanium. It is not clear why this would not be equivalent to a pigment that consists of niobium doped titanium dioxide. 

Applicant argues (p. 7-8 Remarks) unlike Vogt, the present pigment is calcinated under reducing conditions. There is no disclosure in Vogt other than conditions disclosed as “in the absence of oxygen.” This does not teach the calcination step is under reducing conditions as in claim 1, for example under nitrogen/hydrogen as in claim 3. The skilled artisan would expect the products to be different, e.g. N2/H2 unexpectedly improves the pigment and enables the creation of sharp dark bluish to blackish laser markings with excellent contrast. 
This argument is not found persuasive since there is no evidence provided that a reducing environment that also includes N2/H2 would result in a different product. In fact, the claims merely recite a niobium doped titanium dioxide, which is specifically taught throughout Vogt.  With regards to unexpected results, the burden of showing unexpected results rests on the person who asserts them by establishing that the difference between the claimed invention and the closest prior art was an unexpected difference. See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Further, the showing of unexpected results must be commensurate in scope with the claims. See In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764